Rosenberry, J.
The sole question presented on this appeal is, Does the evidence support the findings ? Assuming that the proof establishes the fact that the horse was killed by electrical current communicated to it from the pool of water in question, there is no evidence in the case which proves or tends to prove that the electrical current originated from the distribution system of the defendant. The ground wire provided for the express purpose of preventing the escape of electrical current was admittedly in perfect condition. There is evidence to the effect that the electricity might have been transmitted from the lines of the street railway company some distance away. There is no proof that the horse was in contact with the ground wire or any part of the defendant company’s equipment.
The burden was upon the plaintiff to establish the fact that the electrical current which caused the death of the horse escaped from the defendant company’s equipment. It is argued that the defendant should have established the fact that the electricity did escape from the wires of the street railway company. This ground is not tenable. Until the fact was established that electrical current had escaped from the equipment of the defendant company to the pool, there was no proof of its liability and no burden upon it to establish the fact that the current of electricity which killed the horse came from some other point.
By the Qourt. — Judgment reversed, with directions to dismiss plaintiff’s complaint.